Case 3:20-cv-08222-GMS Document 40-1 Filed 09/14/20 Page 1 of 9




         EXHIBIT$
         Case 3:20-cv-08222-GMS Document 40-1 Filed 09/14/20 Page 2 of 9
              AUGUST 2019 DRAFT ELECTIONS PROCEDURES MANUAL – FOR PUBLIC COMMENT




                            2019 ELECTIONS
                            PROCEDURES MANUAL
                            December 2019

STATE OF ARIZONA
                            www.azsos.gov



                             1700 W. Washington St. Phoenix, AZ 85007




                             1-877-THE-VOTE (843-8683)




                                                         Choose an item. | Choose a Division.   1
        Case 3:20-cv-08222-GMS Document 40-1 Filed 09/14/20 Page 3 of 9




                               ARIZONA
    ELECTIONS PROCEDURES MANUAL
                                A PUBLICATION OF
                     THE ARIZONA SECRETARY OF STATE’S OFFICE
                           ELECTIONS SERVICES DIVISION


                               INTRODUCTION
                     FROM SECRETARY OF STATE KATIE HOBBS

                                         December 2019


I am pleased to provide the 2019 Elections Procedures Manual to county, city, and town election
officials and other stakeholders throughout Arizona. Completing a long overdue update to the
Elections Procedures Manual has been one of my Administration’s highest priorities since
transitioning into office in January 2019. To accomplish this, we worked in close partnership with
County Recorders, Elections Directors, and their staff, and carefully considered feedback from
other stakeholders and the public. With their invaluable contributions, we believe the 2019
Elections Procedures Manual will help ensure the maximum degree of correctness, impartiality,
uniformity, and efficiency in election procedures across the state.

Secure, accurate, and accessible elections are at the heart of our democracy and they would not be
possible without the continued dedication and vigilance of election workers across the State. Thank
you for all that you do for Arizona’s voters.


                                             Sincerely,




                                             Katie Hobbs
                                             Arizona Secretary of State
        Case 3:20-cv-08222-GMS Document 40-1 Filed 09/14/20 Page 4 of 9
                                ARIZONA SECRETARY OF STATE
                            2019 ELECTIONS PROCEDURES MANUAL

               3. Required Instructions to Voters

A County Recorder must supply printed instructions that:
    1. Direct voters to sign the voter affidavit, mark the ballot, and return the voted ballot in the
       enclosed return envelope;
    2. Include a website address where the following information will be posted: (1) official
       locations where early ballots may be deposited; and (2) official write-in candidates and
       withdrawn candidates for all jurisdictions on the ballot, A.R.S. § 16-343(G); and (2);
    3. Inform voters that no votes will be counted for a particular office if they overvote (vote
       for more candidates than permitted) and therefore the voter should contact the County
       Recorder to request a new ballot in the event of an overvote;
    4. Recommend that voters mail a ballot-by-mail at least six calendar days before the election
       to best ensure the ballot will be timely received by 7:00 p.m. on Election Day;
    5. Informs voters regarding the appropriate marking devices to be used when marking the
       ballot; and
    6. Include the following language:
           •   In order to be valid and counted, the ballot and affidavit must be delivered to the
               County Recorder or other officer in charge of elections or may be deposited at any
               polling place in the county no later than 7:00 p.m. on Election Day; and
           •   WARNING - It is a felony to offer or receive any compensation for a ballot.

A.R.S. § 16-547(C). The County Recorder may substitute “vote center” for “polling place” if the
county uses vote centers. If applicable, the County Recorder may add additional ballot drop-off
locations to the statutorily-prescribed language. All ballot drop-off locations and drop-boxes shall
be approved by the Board of Supervisors (or designee).

A County Recorder in a covered jurisdiction, as designated by the Census Bureau in the current
Federal Register publication, must provide these instructions in English and any additional written
language(s) required under the federal Voting Rights Act. See Chapter 8, Section VI.

           Mailing Ballots-by-Mail

               1. Methods of Transmitting Ballots-by-Mail

A ballot-by-mail must be mailed to voters by first-class, non-forwardable mail. The ballot-by-mail
must be accompanied by an early ballot affidavit, instructions to voters, and a postage-prepaid
return envelope.

UOCAVA ballots may be transmitted by mail, fax, email, or other secure method of online
transmittal, in accordance with the delivery method selected by the voter on the FPCA. UOCAVA
mailing requirements apply to all elections, not just federal elections. A.R.S. § 16-543(A).

                                                                                           Page | 56
CHAPTER 2:
Early Voting — I. Ballot-By-Mail
         Case 3:20-cv-08222-GMS Document 40-1 Filed 09/14/20 Page 5 of 9
                                    ARIZONA SECRETARY OF STATE
                                2019 ELECTIONS PROCEDURES MANUAL

                 2. Time Period for Mailing Ballots-by-Mail

Voters who make a ballot-by-mail request at least 27 days before the election are entitled to be
mailed a ballot-by-mail between 27 and 24 days before the election. A.R.S. § 16-542(C); A.R.S.
§ 16-545(B)(1); A.R.S. § 16-544(F).17

Voters who make a ballot-by-mail request between 26 and 11 days before the election are entitled
to be sent a ballot-by-mail within two business days of the request. A.R.S. § 16-542(D)-(E).

Requests for a ballot-by-mail made 10 days or less before the election are untimely. A.R.S. § 16-
542(E) (requiring requests be made by 5:00 p.m. on the 11th day before the election).

                 3. Special Time Period for Transmitting UOCAVA Ballots

If a UOCAVA voter registers to vote with an FPCA at least 48 days before an election, a County
Recorder must transmit a ballot-by-mail to the voter at least 45 days before the election. A.R.S. §
16-543(A); 52 U.S.C. § 20302(a)(8).

A UOCAVA voter who registers to vote using an FWAB pursuant to A.R.S. § 16-543.02(D) must
simultaneously write-in their vote choices for federal candidates. However, if a County Recorder
receives an FWAB sufficiently in advance of the election, the County Recorder should transmit a
ballot-by-mail to the registrant and, if the FWAB received is not the version revised in 2017 or
later that contains all the same information as the FPCA, should include an FPCA. If the voter
returns the voted ballot-by-mail (and includes a completed FPCA if necessary), the County
Recorder should void out the FWAB. FWABs from UOCAVA voters are held until 7:00 p.m. on
Election Day if the voter was sent a ballot-by-mail and, if the ballot-by-mail was voted and
returned, the FWAB is disqualified and the voted ballot-by-mail is transmitted to the officer in
charge of elections for tabulation.

If a UOCAVA voter registers less than 48 days before the election, a County Recorder must
transmit the ballot-by-mail within one business day of receipt of the registration. A.R.S. § 16-
543(A); A.R.S. § 16-542(D). Requests made within 48 hours of Election Day should be further
expedited to the extent possible.

                          Effect of Incomplete FPCA Registration

If a UOCAVA voter submits an incomplete FPCA (or attempts to register to vote using a
registration form other than an FPCA or FWAB containing all same information as an FPCA)
within 48 days of the election, the County Recorder must transmit a blank FPCA along with a
ballot-by-mail to the voter within one business day of receipt. A.R.S. § 16-543(A). If the voter

17
  A.R.S. § 16-542(C) allows early ballots to be mailed as late as 24 days before the election, but also
requires ballots be mailed “within five days after receipt of the official early ballots from the officer charged
by law with the duty of preparing ballots pursuant to section 16-545.” In the event a County Recorder
cannot mail early ballots within five days of receipt, a County Recorder remains in compliance with A.R.S.
§ 16-542(C) if early ballots are mailed no later than the 24th day before the election.
                                                                                                      Page | 57
CHAPTER 2:
Early Voting — I. Ballot-By-Mail
        Case 3:20-cv-08222-GMS Document 40-1 Filed 09/14/20 Page 6 of 9
                                ARIZONA SECRETARY OF STATE
                            2019 ELECTIONS PROCEDURES MANUAL

listed in A.R.S. § 16-591 as a basis for the challenge.

A.R.S. § 16-552; A.R.S. § 16-594.

             PROCESSING AND TABULATING EARLY BALLOTS

The following procedures for processing early ballots shall be followed, unless the Secretary of
State has granted a jurisdiction permission to use another method otherwise consistent with
applicable law. A jurisdiction wishing to deviate from these instructions must make a request in
writing no later than 90 days prior to the election for which the exception is requested.

           County Recorder Responsibilities

               1. Signature Verification

Upon receipt of the return envelope with an early ballot and completed affidavit, a County
Recorder or other officer in charge of elections shall compare the signature on the affidavit with
the voter’s signature in the voter’s registration record. In addition to the voter registration form,
the County Recorder should also consult additional known signatures from other official election
documents in the voter’s registration record, such as signature rosters or early ballot/PEVL request
forms, in determining whether the signature on the early ballot affidavit was made by the same
person who is registered to vote.

   •   If satisfied that the signatures were made by the same person, the County Recorder shall
       place a distinguishing mark on the unopened affidavit envelope to indicate that the
       signature is sufficient and safely keep the early ballot and affidavit (unopened in the return
       envelope) until they are transferred to the officer in charge of elections for further
       processing and tabulation.

   •   If not satisfied that the signatures were made by the same person the County Recorder
       shall make a reasonable and meaningful attempt to contact the voter via mail, phone, text
       message, and/or email, notify the voter of the inconsistent signature, and allow the voter to
       correct or confirm the signature. The County Recorder shall attempt to contact the voter as
       soon as practicable using any contact information available in the voter’s record and any
       other source reasonably available to the County Recorder.

Voters must be permitted to correct or confirm an inconsistent signature until 5:00 p.m. on the fifth
business day after a primary, general, or special election that includes a federal office or the third
business day after any other election. For the purposes of determining the applicable signature cure
deadline: (i) the PPE is considered a federal election; and (ii) for counties that operate under a
four-day workweek, only days on which the applicable county office is open for business are
considered “business days.”

If the early ballot affidavit is not signed, the County Recorder shall not count the ballot. The
County Recorder shall then make a reasonable and meaningful attempt to contact the voter via

                                                                                            Page | 68
CHAPTER 2:
Early Voting — VI. Processing and Tabulating Early Ballots
        Case 3:20-cv-08222-GMS Document 40-1 Filed 09/14/20 Page 7 of 9
                                ARIZONA SECRETARY OF STATE
                            2019 ELECTIONS PROCEDURES MANUAL

           Observation at Central Counting Places

Political party representatives may observe at a central counting place and at each point where
ballots are handled or transferred from one election official to another, including areas where the
following activities take place:
   •   Receiving the ballots at the County Recorder’s office or central counting place;
   •   Inspecting the ballots;
   •   Reviewing ballots by the Write-in Tally Board;
   •   Duplicating ballots by the Ballot Duplication Board;
   •   Adjudicating ballots by the Electronic Vote Adjudication Board;
   •   Receiving electronic media or processing voting results by the Accuracy Certification
       Board;
   •   Tabulation of ballots; and/or
   •   Any other significant tabulation or processing activities at a central counting place
       provided that it does not interfere with or impede the election procedures or staff.

           Observer Guidelines

The following observation guidelines govern all observers:
   1. An observer may not mark any ballot, place any type of material on a ballot, or otherwise
      touch a voted ballot during observation. Further, an observer shall not offer to assist any
      voter in the process of voting at a voting location. If a voter specifically requests an
      observer’s assistance in voting, the observer may only assist the voter after relinquishing
      the observer’s formal status as an observer (for example, by returning any observer badge
      or identification, exiting the voting location, and then accompanying the voter into the
      voting location as an assistant rather than an observer). The observer may resume their role
      as an observer after assisting the voter.
   2. Observers shall not touch or handle election materials, rosters, early ballot envelopes,
      provisional ballot envelopes, ballot transfer containers, voting machines, or voting machine
      components except as expressly permitted by the officer in charge of elections during
      demonstrations.
   3. Observers may not interfere with or impede the election procedures or staff.
       •   If an observer has a question about the proceedings or seeks to raise an objection, the
           observer should speak solely to the designated point of contact (e.g., inspector, County
           Recorder, or other officer in charge of elections) and not to other poll workers or staff.
       •   The officer in charge of elections or inspector may prohibit observers from using
           electronic devices in the voting location or central counting place if doing so would
           interfere with or impede the election procedures or staff. No photos may be taken within
           the 75 foot limit of a voting location. A.R.S. § 16-515(G).


                                                                                          Page | 141
CHAPTER 8:
Pre-Election Procedures — III. Designation of Political Party and other Observers
        Case 3:20-cv-08222-GMS Document 40-1 Filed 09/14/20 Page 8 of 9
                                 ARIZONA SECRETARY OF STATE
                             2019 ELECTIONS PROCEDURES MANUAL


                   CHAPTER 10:
        CENTRAL COUNTING PLACE PROCEDURES


   I.      CENTRAL COUNTING PLACE OPERATIONS

All early ballots and provisional ballots are initially processed by the County Recorder and then
transferred to the officer in charge of elections for tabulation at the central counting place. Regular
ballots cast on Election Day that are not processed and tabulated at the voting location are also
transmitted to the central counting place for processing and tabulation. Central counting place
operations are conducted under the direction of the Board of Supervisors or the officer in charge
of elections. The operations must be in accordance with the procedures outlined in this manual,
and open to observation by representatives of each political party and the public.

The central counting place and the computer center, where the computer containing the election
management system (EMS) is securely kept, may be separate or joined as determined by the Board
of Supervisors or designee. Maximum efficiency and control results when all board functions are
performed in the same facility. However, when physical restrictions result in inadequate working
spaces, it is permissible to separate board functions as long as prescribed board functions and
sequence are maintained and the public can observe.

When the computer center, central counting place, or receiving sites are not at the same location,
the officer in charge of elections or designee transfer the ballots to the computer center or observe
the transmission of voted results, even if they are initially received and processed at another
location.

A security officer or an election official may conduct tours through the central counting place for
the public. At no time shall any public observance of the election process interfere with or interrupt
the normal ballot flow, nor shall members of the public touch a ballot, computer, or tabulation
device (except as permitted by the officer in charge of elections during demonstrations). A.R.S. §
16-621(A).

        A. Deputies/Oath of Office

All persons taking part in the actual processing and counting of ballots, including the employees
of a jurisdiction conducting an election, must be appointed in writing and take an oath provided
by the Board of Supervisors (or designee) that they will faithfully and impartially perform their
duties. Any person who has not been appointed in writing or taken the oath shall, under no
circumstances, be permitted to touch any ballot, computer, or counting device used in processing
ballots.




                                                                                            Page | 195
Chapter 10:
Central Counting Place Procedures — I. Central Counting Place Operations
        Case 3:20-cv-08222-GMS Document 40-1 Filed 09/14/20 Page 9 of 9




                      CHAPTER 17:
              APPENDICES AND SAMPLE FORMS
The sample forms contained in this manual are subject to revisions. Please contact the Secretary
of State’s Office, Election Services Division, for the most current version.




CHAPTER 17:
Appendices and Sample Forms                                                          Page | 274
